Citation Nr: 0315464	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to September 4, 1991, 
for an award of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh






INTRODUCTION

The veteran served on active duty from September 1965 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted the veteran a 100 percent 
evaluation for his service-connected PTSD with an effective 
date of September 4, 1991 for the increased rating award.  

In a decision dated January 14, 2002, the Board denied this 
claim.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 20, 2002, Order, the Court vacated the Board's 
January 2002 decision in accordance with a Joint Motion for 
Remand, and this issue was returned to the Board for further 
development and adjudication.


REMAND

In the Joint Motion for Remand, the parties agreed that the 
Board had failed to present sufficient reasons and bases in 
the January 2002 decision to support its conclusion that VA 
had provided adequate notice of the information and evidence 
necessary to substantiate the appellant's claim, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  Citing 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the parties 
found that VA had failed to inform the claimant of 
information or evidence necessary to substantiate his claim, 
as well as which evidence VA would seek to provide and which 
evidence the claimant was to provide.  The case was remanded 
to the Board for a new decision consistent with the Court's 
holding.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
Prior to rendering a decision in this case, the Board 
concludes, based on the Joint Motion for Remand, that the 
case must be remanded to the RO so that it can provide the 
veteran with notice of the provisions of the VCAA and, if 
necessary, develop the claim in a manner that complies with 
the VCAA and its implementing laws and regulations.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The Board cannot 
correct this deficiency at this time.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

In view of the foregoing discussion and to ensure full 
compliance with the holding of the Court, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the 
evidence, if any, the veteran is 
expected to provide in support of the 
claim and the evidence, if any, that the 
RO will obtain for him.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter by the RO, must comply 
with the holdings of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

2.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  After obtaining any evidence 
identified by the veteran or allowing 
him an appropriate response period, the 
RO should then readjudicate the claim of 
entitlement to an effective date prior 
to September 4, 1991, for the veteran's 
award of a 100 percent evaluation for 
PTSD.

If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations.  Allow an 
opportunity for the appellant to 
respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


